Affirmed and Memorandum Opinion filed September 27, 2007







Affirmed
and Memorandum Opinion filed September 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00145-CR
____________
 
ELVIN FITZGERALD HALL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause
No. 1042503
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of no contest to aggravated assault with a deadly weapon.  On
February 7, 2007, the trial court sentenced appellant to confinement for
fifty-five years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On August 31, 2007, appellant filed a pro se response to counsel=s brief, in which he questioned the
voluntariness of his plea, the lack of the judge=s signature on his plea, the evidence
in the pre-sentence investigation report, the amendment of the indictment, and
whether the Anders procedures satisfy due process.  
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 27, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).